

115 HR 5140 IH: Tribal Addiction and Recovery Act of 2018
U.S. House of Representatives
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5140IN THE HOUSE OF REPRESENTATIVESMarch 1, 2018Mr. Mullin (for himself and Mr. Gianforte) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo make improvements to the Account For the State Response to the Opioid Abuse Crisis to improve
			 tribal health.
	
 1.Short titleThis Act may be cited as the Tribal Addiction and Recovery Act of 2018 or the TARA Act. 2.Account For the State Response to the Opioid Abuse CrisisSection 1003 of the 21st Century Cures Act (42 U.S.C. 290ee–3 note) is amended—
 (1)in the section heading, by inserting and Tribal after State; (2)in subsection (a), by inserting after within the States the following: , Indian tribes, and tribal organizations;
 (3)in subsection (b)— (A)in paragraph (1), by inserting and Tribal after State;
 (B)in paragraph (2)(A)(ii), by striking $500,000,000 and inserting $525,000,000; and (C)in paragraph (3)(B), by inserting and Tribal after State;
 (4)in subsection (c)— (A)in paragraph (1)—
 (i)in the paragraph heading, by striking State response to the opioid and inserting State and tribal response to the opioid; (ii)in the first sentence—
 (I)by inserting after grants to States the following: , Indian tribes, and tribal organizations; (II)by inserting after such States the following: , Indian tribes, and tribal organizations, respectively; and
 (III)by striking in accordance with subparagraph (B) and inserting in accordance with this subsection; and (iii)in the second sentence—
 (I)by inserting after to States the following: , Indian tribes, and tribal organizations; and (II)by inserting after other States the following: , Indian tribes, and tribal organizations, respectively;
 (B)in paragraph (2)— (i)in the matter preceding subparagraph (A)—
 (I)by inserting after to a State the following: , Indian tribe, or tribal organization; and (II)by inserting after by the State agency the following: or tribal entity;
 (ii)in subparagraph (A), by inserting and tribal after State; and (iii)in subparagraph (E)—
 (I)by inserting , Indian tribe, or tribal organization, as the case may be, after as the State; and (II)by inserting after within the State the following: , Indian tribe, or tribal organization, respectively; and
 (C)by adding at the end the following:  (3)Other permissible usesGrants awarded to a State, Indian tribe, or tribal organization under this subsection may be used to carry out activities to prevent and treat prescription drug abuse and the use of other addictive substances (such as alcohol, heroin, and methamphetamine), including by providing mental health services.;
 (5)in subsection (d)— (A)in the matter preceding paragraph (1), by inserting , Indian tribe, or tribal organization after A State; and
 (B)by inserting , Indian tribe, or tribal organization after the State each place that such term appears; (6)by redesignating subsection (f) as subsection (g); and
 (7)by inserting after subsection (e) the following new subsection:  (f)DefinitionsIn this section, the terms Indian tribe and tribal organization have the meaning given those terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)..
			